Citation Nr: 0416948	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease.

6.  Entitlement to a total rating for compensation based upon 
individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1986 and February 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the August 1986 rating decision, the RO denied service 
connection for right ear hearing loss disability.  In 
December 1986, the veteran submitted a notice of 
disagreement, essentially disagreeing with the denial of 
service connection for right ear hearing loss.  The RO 
neglected to furnish a statement of the case as to that 
issue.  This was realized in 1999, and the RO cured the 
defect by issuing a statement of the case in February 1999.  
The veteran subsequently perfected his appeal as to this 
issue.

In the February 1995 rating decision, the RO denied reopening 
claims for service connection for a psychiatric disorder and 
a stomach disorder.  As to the petition to reopen the claim 
for service connection for a psychiatric disorder, the RO 
determined that service connection had been denied for a 
psychiatric disorder in November 1987, which decision was not 
appealed and had become final.  This was the basis for its 
determination that the veteran's claim for service connection 
for a psychiatric disorder was a previously-denied claim.  
However, the Board finds that the November 1987 rating 
decision, which denied service connection for a psychiatric 
disorder, has not become final.  Specifically, the December 
1987 notice informing him of that decision did not include 
any reference to the veteran's claim for a psychiatric 
disorder.  Thus, the veteran was not properly notified of the 
denial of service connection for psychiatric disorder, and 
the claim has remained pending.  Therefore, the Board finds 
that the issue before it is entitlement to service connection 
for a psychiatric disorder, as opposed to whether the veteran 
has submitted new and material evidence to reopen the claim 
for service connection for a psychiatric disorder.  

As to the claim for whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a stomach disorder, in an April 2002 decision, the Board 
determined that the veteran had submitted new and material 
evidence and reopened the claim.  Thus, the issue currently 
before the Board is entitlement to service connection for a 
stomach disorder.

The issues of entitlement to (1) an evaluation in excess of 
10 percent for degenerative disc disease of the lumbar spine; 
(2) an evaluation in excess of 10 percent for chronic 
obstructive pulmonary disease; and (3) a total rating for 
compensation based upon individual unemployability are 
addressed in the remand portion of this decision.

Finally, in the February 2004 informal hearing presentation, 
the veteran's representative asserted that, "No 
determination as to service connection for the right ear 
hearing loss has been accomplished via Allen v. Brown, 7 Vet. 
App. 439, 448 (1995)[,] that states, '[W]hen aggravation of a 
veteran's non-service[-]connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.'"  Thus, it 
appears that the veteran's representative has raised an issue 
of secondary service connection for the right ear.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board notes that it is 
not clear whether the representative is alleging that the 
right ear hearing loss disability is secondary to or 
aggravated by the service-connected left ear hearing loss 
disability or some other service-connected disability, 
however, that can be clarified by the RO.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board regrets that a remand is necessary in this case for 
several reasons, which are discussed below.

First, the March 2001 letter, which informed the veteran of 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA) and the evidence necessary to substantiate his claim 
for service connection, addressed only the claim for service 
connection for an ulcer condition.  It did not address the 
claims for (1) service connection for a psychiatric disorder 
and (2) service connection for right ear hearing loss 
disability.  Thus, the veteran has not been provided with 
sufficient notification of the evidence necessary to 
substantiate his claims for service connection for a 
psychiatric disorder and right ear hearing loss disability 
and, in the same notice, been provided with which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf in 
connection with his claim for service connection.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to these claims.  See 38 C.F.R. § 3.159(b)(1).  
Therefore, the Board finds that the veteran must be provided 
with the above notices as to his claims.  

Second, the veteran's claims were before the Board in 2002 
and early 2003.  At those times, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a 
Veterans Law Judge or panel of Veterans Law Judges, could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  In accordance with this regulation, the Board 
obtained VA treatment records and the medical records relied 
upon by the Social Security Administration in granting the 
veteran disability benefits.  These records were received in 
August 2002.

However, in a May 2003 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
determined that the regulation that allowed the Board to 
develop claims, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).  In this case, the VA treatment records 
and the Social Security Administration records received at 
the Board in August 2002 have not been considered by the RO.  
Based upon the holding in Disabled American Veterans, the 
Board cannot consider the additional VA medical records in 
its consideration of the veteran's claims without the RO 
having first considered the treatment records, as there is no 
waiver from the veteran or his representative.

Third, in January 2004, the veteran submitted additional 
records and did not include a waiver, which would allow the 
Board to consider the records without referring them to the 
RO for consideration.  In this regard, the Board notes that 
it is apparent that the representative's March 2004 
memorandum concerning waiver of RO consideration refers only 
to the statement submitted with that memorandum that month.

Finally, the RO denied entitlement to increased ratings for 
degenerative disc disease of the lumbar spine and chronic 
obstructive pulmonary disease in a June 1994 rating decision.  
The veteran's representative expressed disagreement with that 
decision in March 1995, and requested that a statement of the 
case be issued.  The statement of the case has not yet been 
issued.  Additionally, in a February 1999 rating decision the 
RO denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  That issue arose from a July 1990 claim for 
such benefits that had not been previously addressed.  The 
veteran submitted a notice of disagreement with the February 
1999 decision that same month, but the RO has not issued a 
statement of the case regarding that issue.  Therefore, these 
claims must be remanded for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for service connection for a psychiatric 
disorder and service connection for right 
ear hearing loss disability and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims.  

2.  The RO should furnish the veteran 
with a statement of the case as to the 
claims for entitlement to (i) an 
evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar 
spine; (ii) an evaluation in excess of 
10 percent for chronic obstructive 
pulmonary disease; and (iii) a total 
rating for compensation based upon 
individual unemployability.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2003).  Thereafter, if an 
appeal has been perfected, it should be 
returned to the Board for appellate 
review.

3.  The RO should issue a supplemental 
statement of the case as to the claims 
for service connection for a psychiatric 
disorder, a gastrointestinal disorder, 
and right ear hearing loss disability 
with consideration of the additional 
evidence received.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


